DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Election/Restrictions
Claims 8 and 9 are withdrawn, they currently depend upon a withdrawn claim (claim 5) and would encompass a non-elected invention. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15, “a plurality of the spaces” should be changed to - -the plurality of spaces- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2002/0164192).
Gueret discloses an assembly for packaging and applying a cosmetic product that is chosen from mascara, gloss comprising at least one volatile solvent that includes water (mascara), the packaging and application assembly comprising, a body (P) forming a reservoir which is intended to contain the cosmetic product (mascara) to be applied and a free edge (located between fibers) of which delimits an opening, the body being equipped with a closing member (102) provided to close the opening of the reservoir in a removable manner, an applicator (124) comprising an applicator member having a main body bearing a set of protruding application elements (i.e. fibers) that define between one another a plurality of spaces for loading and applying the cosmetic product, the applicator being able to move between a first position, known as the pick-up position, in which the applicator member is situated inside the reservoir and is able to be brought at least partially into contact with the cosmetic product intended to be contained in the reservoir, and a position, known as the application position, in which the applicator member can be brought into contact with a part of the human body, the packaging and application assembly being characterized in that at least some of the spaces for loading and applying cosmetic product are delimited by at least one surface produced from an open-cell porous material which makes up both the elongate main body and the protruding application elements and is a felt produced from fibers 

Response to Arguments
Applicant’s arguments filed 2/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772